Citation Nr: 1707003	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for dysthymic disorder, and in excess of 50 percent beginning March 10, 2016.

2. Entitlement to an initial compensable evaluation for status-post laceration with scar, right hand, and in excess of 10 percent beginning March 10, 2016.

3. Entitlement to an initial evaluation in excess of 10 percent for herpes simplex virus II.

4. Entitlement to a compensable initial evaluation for maxillary retention cyst, with sinusitis.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the Veteran is noted to have long-term employment, and the issue of marginal employment has not been raised by the record or claimed by the Veteran.  Accordingly, a claim of TDIU is not considered to be on appeal.

The issue of entitlement to a compensable evaluation for a sinus cyst with sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 10, 2013, dysthymic disorder was productive of occupational and social impairment with occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  Occupational and social impairment with reduced reliability and productivity, or; deficiencies in most areas, or; total occupational and social impairment were not shown.
2.  Beginning March 10, 2013, dysthymic disorder was productive of occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas, or total occupational and social impairment were not shown.

3.  Herpes simplex virus II was manifest by less than 5 percent of total and exposed body area affected, and with the use of systemic therapy for less than 6 weeks in 12 months.

4.  Prior to March 10, 2016, a right hand scar manifest as a painless scar that was not unstable.

5.  Beginning March 10, 2016, a right hand scar manifest as a painful scar that was not unstable.


CONCLUSIONS OF LAW

1.  Prior to March 10, 2013, an evaluation of 30 percent for dysthymic disorder is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9433 (2016).

2.  Beginning March 10, 2013, an evaluation of 50 percent for dysthymic disorder is warranted and no higher evaluation is warranted throughout the remainder of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9433 (2016).

3.  The criteria for an evaluation in excess of 10 percent for herpes simplex virus II have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2016).

4.  The criteria for a compensable evaluation for a right hand scar prior to March 10, 2016, and in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, notice of the requirements for disability evaluations was satisfied by a letter sent to the Veteran in March 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The claim was last adjudicated in April 2016.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21.  

In this case, service treatment records, private medical records, VA treatment records, and lay statements have been associated with the record.  In April 2008 and March 2016, VA afforded the Veteran adequate examinations with respect to the severity of his disabilities.  The Board finds these examinations to be adequate to address the current severity of each disability.  The VA examiners reviewed the evidence of record or at a minimum considered the Veteran's history and statements, and rendered medical evaluations and opinions based upon the facts of the case and the examiners' knowledge of medical principles.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evaluation of Dysthymic Disorder

Dysthymic disorder is evaluated under Diagnostic Code 9433 as 10 percent disabling from March 1, 2008, and as 50 percent disabling from March 10, 2016.  While Diagnostic Code 9433 addresses dysthymia, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9433 (2016). 

One factor for consideration in the evaluation of mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing in school).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The record in this case shows that the Veteran underwent an April 2008 VA examination.  In the report of examination, the examiner noted that the Veteran was treated for depression in 2003 while in the Air Force.  Gradually, the symptoms subsided.  Currently, the Veteran has felt renewed anxiety and depression concerning all aspects of his retirement from the Air Force.  The Veteran reported never being suicidal or homicidal, and having no history of violence, substance abuse, or manic behavior. 

The mental status examination revealed the Veteran to be well-developed and well-nourished and appeared his stated age.  He was open and forthcoming in providing his history.  He was polite and cooperative during the interview.  He maintained eye contact well.  The examiner considered the Veteran to be a truthful and reliable historian.  Speech and thought processes were goal directed.  His behavior was normal.  No psychomotor abnormalities were noted.  The Veteran was oriented in all spheres.  Memory function was good for three out of three objects at one and fifteen minutes.  No memory deficit was elicited.  Mood and affect were subdued and sad.  The Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  His fund of knowledge was good.  His abstracting ability was good. His mathematical calculating ability was good.  Insight and judgment were good.  The examiner opined that the Veteran did not represent a threat to himself or others, and that he was capable of working on a full-time basis from a mental health point of view.  A GAF score of 55 was assigned.

An April 2009 neurology evaluation resulted in diagnoses of: a cognitive disorder, not otherwise specified; status post syncope episode, dysthymia by history with worsening depressive symptoms during active duty; probable alcohol abuse or dependence affecting cognitive and motor functioning; mild tremors; and adjustment problems due to health related concerns and vocational adjustment.

In a July 2009 neurological examination, the Veteran presented as pleasant, albeit with a constricted affect.  He arrived on time and was appropriately groomed and attired.  No abnormalities in speech or gait were noted.  He was attentive and aware, remaining cooperative throughout the interview.  He was oriented to person, place, time, and situation.  Thinking was logical, goal directed, and reality based, with no disturbances noted. Thought content was focused primarily on memory concerns. His intelligence was estimated to be above average.  Formal assessment of ability revealed that the Veteran was able to perform simple calculations and abstract reasoning.  While immediate memory was intact, a formal assessment of recent and delayed memory functioning was deferred to testing.  The Veteran denied mood symptoms of anxiety, but he did admit to a mild level of depressive symptoms.  His expanded mental status exam score was 96/100 and his score on the traditional mini-mental state examination (MMSE) was 30/30.  Judgment was observed to be good, as were his abilities for planning and predicting, monitoring, self-correction, and accurate self-appraisal of performance.

His speech was articulate.  Attention and concentration were slightly compromised. There were a few occasions in which the Veteran failed to respond after instructions were completed requiring the examiner to repeat test instructions in order to prompt his response.  He seemed to be very concise when generating answers. Throughout the evaluation, the Veteran was pleasant and cooperative.  The examiner noted that the cognitive deficits were contributed to by the Veteran's mood disorder.

A September 2009 VA treatment record notes depression had been treated with Lexapro and Paxil, the latter causing drowsiness.  At that time, the Veteran reported memory problems or lapses, and sleep problems.

October 2009 VA treatment records note the Veteran's anxiety and depression symptoms have worsened.  The Veteran was alert, well-oriented, and well-groomed and dressed with a business suit.  He was cooperative and pleasant with depressed mood and affect.  No suicidal or homicidal ideations were present.  It was noted he started a new job.  An October 2009 polytrauma note indicates the Veteran's memory deficits may be related to alcohol use or abuse or a possible stroke in the past.

October 2009 VA mental health consultation note reports the Veteran's chief complaints were the inability to focus, depression, and loss of memory (mostly short term).  The mental status examination showed the Veteran to be neat and clean in appearance.  His speech was monotone, behavior was appropriate, and his level of cooperation was appropriate.  He described his mood as anxious and his affect was congruent with his mood.  He reported passive suicidal ideation with no plan.  There was no homicidal ideation present.  No delusions, hallucinations, or flashbacks were present.  Insight and judgment were intact.  The Veteran reported having thoughts of taking his own life, present since 2003.  The examiner found him to be at increased risk of suicide, but not acutely dangerous to himself.  A GAF score of 50 was assigned.

An October 2009 VA treatment addendum note reported a distant relationship with the Veteran's geographically distant extended family, but regular telephone contact with his elderly mother.  The note reported the Veteran having a small group of acquaintances, having a history of depression combined with a cognitive disorder which are negatively impacting his life.  No suicidal or homicidal ideation was present.   The Veteran reported suffering from recurrent negative thoughts and memories related to his experience in Afghanistan.  He believed his poor socialization and unemployability were exacerbating his depression.

The mental status examination showed he was depressed tearful at times during interview especially when relating a stressful experience in Afghanistan.  Speech was coherent and thoughts were goal oriented.  No delusion, hallucination or psychotic symptoms reported or noticed.  He said he had to stop taking antidepressant medications prescribed a few days ago because they were making him sleepy and he was sleeping too much.  A GAF score of 45 was assigned.  The Veteran reported symptoms were moderate in a screen taken at the same time.

The Veteran underwent a March 2016 VA examination.  At that time, he reported having an irritable mood with verbal or physical outbursts over the past 3 to 4 years.  It was noted that whenever challenged by others, he became angry and engaged in verbal attacks while at work and with neighbors.  These have occurred weekly since his 6 month deployment in 2007 when his job was a regional security coordinator in Kabul, Afghanistan.

The examination report further noted anxiety, nervousness and worry on daily basis for the past 3 years.  The Veteran denied panic attacks.  A depressed, sad mood with crying spells occurred on and off dependent on situations and could last 2 to 3 days on a monthly basis.  The Veteran reported having suicidal ideation in the form of feelings of being better off not being here, thinking about driving off a bridge, or asphyxiation by running his car in a closed garage.  He denied current suicidal intent, and denied current homicidal behaviors or intent.  The Veteran reported having poor energy, with fatigue during the day.  He had concentration problems in that he was distracted easily.  Sleep averaged 7 to 8 hours per night with 2 awakenings taking up to 15 minutes to return to sleep, however, he would awaken screaming 2 times per month, and has done so for the past 7 years.   

It was also noted that the Veteran's current relationship with his mother was good. The Veteran has no marital history and no children.  He was employed.

Symptoms were reported as being: depressed mood; suspiciousness; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran also reported avoiding people and social interactions, with increasing avoidance over the past 6 to 7 years.  He has worked from home for over the past 2 years.

The examiner found the Veteran has had periods of significant depression and suicidal ideation coupled with extreme frustration and sense of powerlessness which places him at risk to act on his thoughts.  The examiner found a decline in past performance in the USAF and current work performance over the past 7 to 10 years.

After a review of the evidence of record, the Board finds that an evaluation of 30 percent is warranted for the period beginning March 1, 2008.  Beginning March 10, 2013, the Board finds that an increased evaluation to 50 percent is warranted, but no higher evaluation is warranted for the remainder of the appeal period.  In adjudicating appeals for disability evaluations, the Board must interpret various examination reports in light of the entire medical history, reconciling any contrary findings into a consistent picture.  38 C.F.R. § 4.2.  

For the period beginning March 1, 2008, a 30 percent evaluation is warranted because the severity, duration and frequency of symptoms show more than occupational and social impairment due to mild or transient symptoms.  In that regard, the severity of the Veteran's symptoms as reflected by the GAF scores, were generally in the moderate range.  The reports in the record indicate mild to moderate mood disturbance, mild to moderate memory impairment, self-reported general sleep impairment and fluctuating reports of passive suicidal ideation.  These symptoms also contribute to the increased rating.  Considering all the symptoms on record during this period as a whole, the Board finds that the evidence more nearly approximates the 30 percent evaluation than the 10 percent evaluation for this period.

A higher evaluation is not warranted because the severity, duration, and frequency of the symptoms do not more nearly approximate the criteria for the higher evaluations.  Although one GAF score reflects severe impairment, the majority of the GAF scores reflect moderate impairment.  Even though the Veteran reported memory deficits, the specific testing that was performed showed mild memory deficits or none at all.  The Veteran was able to maintain employment after his initial period of unemployment following retirement from the Air Force.  No significant difficulties with working relationships are evidenced during that period.  Moreover, the Veteran maintained a small group of acquaintances and a good relationship with his mother.  Thus, the Board finds reduced reliability, deficiencies in most areas, and total occupational and social impairment were not present.

For the period beginning March 10, 2013, a 50 percent evaluation is warranted.  This date represents an earlier effective date for the current 50 percent evaluation.  The basis for this earlier effective date is that the Veteran credibly reported in the March 2016 VA examination that he had verbal outbursts for the prior 3 to 4 years, becoming enraged with neighbors or at work.  He also reported nervousness, anxiety, and worry on a daily basis for the prior 3 years.  The Board infers that the other symptoms reported in the March 2016 VA examination were also present for the prior 3 years.  These symptoms include sad mood with crying spells lasting 2 to 3 days, and specific suicidal thoughts.  Although the Veteran references the prior four years for one of his symptoms, he twice describes symptom onset or worsening in terms of three years.  Therefore, the Board finds the three year timeframe to be more credible, and an effective date of 3 years prior to the March 10, 2016 examination is appropriate.  

A higher evaluation is not warranted because the Veteran does not have deficiencies in most areas.  The examiner in March 2016 found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Board finds this opinion has significant probative weight and indicates a higher evaluation is not warranted.  Evidence in support of this conclusion includes the report that he averages 7 to 8 hours of sleep per night, with nightmares only occurring 2 times per month.  March 2016 VA examination.  Although passive suicidal thoughts are present, there is no plan.  He maintained a good relationship with his mother, so he was not deficient in social functioning any more than in other recent periods of his life.  Moreover, although many symptoms are indicated in the examination, the severity, duration, and frequency are not described.  Therefore, the conclusion by the examiner as to the degree of occupational and social impairment reflects the severity the Board attributes to those symptoms.  As the examiner's conclusion is that symptoms have not impacted the Veteran's occupational functioning enough to be considered deficient or total occupational functioning, an evaluation in excess of 50 percent is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer the claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  Of note, the symptoms listed in the General Rating Formula for Mental Disorders are merely demonstrative and not exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The evidence does not reflect any symptom or degree of severity not contemplated by the General Rating Formula, which focuses on occupational and social impairment caused by all symptoms of a mental disorder.  Therefore, the threshold factor for extra-schedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

Evaluation of Herpes Simplex Virus II

The Veteran's Herpes Simplex Virus II is evaluated under Diagnostic Code 7806 as 10 percent disabling.  Diagnostic Code 7806 relates to dermatitis or eczema.  This Diagnostic Code  provides that, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12 month period, a noncompensable rating is warranted.  If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six (6) weeks during the past 12 month period, a 10 percent rating is warranted. 

A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.  38 C.F.R. § 4.118 (2016).

The record in this case shows a history of the disease on the Veteran's right hand index finger since August 1997.  An April 2008 VA examination was performed.  The Veteran reported exudation, ulcer formation, itching, shedding and crusting. The symptoms described occurred intermittently as often as once per year with each occurrence lasting two weeks. There was only one attack within the past year.  The ability to perform daily functions during flare ups is affected by the Veteran being unable to close his finger due to swelling and sharp pain.  Over the prior twelve months, the Veteran received corticosteroids for less than 6 weeks.  There were no side effects from the treatment.  Upon examination, the examiner found the symptoms to have resolved.

The Veteran underwent a March 2016 VA examination.  He described his disease as consisting of blisters that are very painful.  Episodes occur three to four times a year.  The Veteran reported taking oral medication (an unknown blue pill) for less than 6 weeks over the prior twelve month period.  

Examination revealed the infection affected less than 5 percent of the exposed body area and less than 5 percent of total body area. The impact of the disorder on the Veteran's ability to work is that when the virus flares up on the right index finger, it can become inflamed and painful until treatment begins to work.  As the Veteran is right hand dominant, this can affect using hand tools or even writing. 

After a review of the record, the Board finds that an evaluation in excess of 10 percent is not warranted.  In order to warrant an evaluation in excess of 10 percent, at least 20 percent of the entire body area, or at least 20 percent of the exposed area must be affected; or, immunosuppressive drugs must have been used in the prior twelve months for six weeks or more.  The evidence does not support such findings.  The March 2016 VA examination show that less than 5 percent of both the exposed and total body areas are affected.  Under such criteria, a noncompensable evaluation is warranted.  

An evaluation in excess of 10 percent would also be warranted if corticosteroids or other immunosuppressive drugs were require for a total duration of six weeks or more during the prior twelve month period.  Again, the evidence does not support such findings. The VA examinations show the Veteran using corticosteroids, or another oral medication, for less than six weeks in the prior year.  There is no evidence of record to contradict this finding.  Thus, an evaluation in excess of 10 percent is not warranted.

The Board has considered whether the Veteran is entitled to a higher evaluation under other applicable Diagnostic Codes for the skin in effect for this period. Diagnostic Code 7800 pertains to scars or other disfigurement located on the head, face, or neck.  38 C.F.R. § 4.118 (prior to 2008, 2016).  Diagnostic Code 7801 provides ratings for scars, other than on the head, face, or neck, that are deep or cause limited motion. Diagnostic Code 7802 provides a maximum 10 percent rating for a scar, not of the head, face or neck, that is superficial covering an area or area of 144 square inches (929 square centimeters) and does not cause limited motion. Diagnostic Code 7803 assigns a maximum 10 percent rating for superficial, unstable scars. (This Diagnostic Code was removed from the diagnostic criteria as of October 23, 2008.).  Diagnostic Code 7805 pertains to other scars based upon limitation of function of the affected part.  The evidence does not support a higher evaluation for the Veteran's herpes simplex based on the above rating criteria. 

The Board notes that there are no other relevant skin Diagnostic Code sections for consideration in rating the severity of the Veteran's disability, other than those which have already been discussed above.  Additionally, there are no other diagnostic criteria apart from the skin Diagnostic Codes under which the Veteran could obtain an evaluation in excess of 10 percent.  As such, an evaluation in excess of 10 percent for the Veteran's herpes simplex is not warranted.

The Veteran described painful blisters due to his herpes simplex virus II.  This symptom is not contemplated by the rating criteria.  Thun, 572 F.3d 1366.  However, the Board finds that an extraschedular evaluation is not warranted because the second prong of Thun is not satisfied.  The evidence does not show that herpes simplex virus II was productive of marked interference with employment or frequent periods of hospitalization.  The record reflects that the Veteran was employed full-time for the overwhelming majority of the appeal period, with the only period of unemployment coming between his retirement from the Air Force and his securing of a civilian job.  The Veteran has not been hospitalized due to herpes simplex.  Thus, the Schedular evaluations are adequate.

Evaluation of Right Hand Scar

The Veteran's right hand scar is evaluated under Diagnostic Code 7804 as noncompensable beginning March 1, 2008, and as 10 percent disabling beginning March 10, 2016.

Diagnostic Code 7804 was amended effective October 23, 2008, during the appeal period.  Under prior Diagnostic Code 7804, scars that were superficial and painful on examination could be assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (prior to October 23, 2008).  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2). 

Under amended Diagnostic Code 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful; a 20 percent rating may be assigned where there are three or four scars that are unstable or painful; and a 30 percent rating may be assigned where there are five or more scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Note (3) to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies. Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114.  In this case, the application of both old and new criteria results in the same evaluation.

The record in this case shows the Veteran underwent an April 2008 VA examination.  At that time, the Veteran reported puncturing his hand performing maintenance on a launch control center while in service.   He stated he has experienced pain since the accident, which is constant and localized.  It is sharp and rated as a level 1 on a scale from 1 to 10 (10 being the worst pain).  The pain can be elicited by physical activity.  It is relieved by rest.  At the time of pain, the Veteran can function without medication 

On examination, the skin was clear of rashes and lesions.  There was reported a level scar present at the right palm measuring about 3 cm by 25 cm.  Disfigurement and hypopigmentation of less than six square inches was found.  There was found no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, or abnormal texture.  There were no signs of skin disease present.  There were no signs of palmar erythema.  There were no signs of spider nevi or jaundice.

A July 2008 VA examination report showed no current symptoms, treatment, or functional impairment.  There was a scar on the palmar surface of the right hand measuring 2.0 cm x 0.1 cm.  The scar was level, non-tender and without disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss keloid formation, pigmentary changes, or abnormal texture.  The Veteran was able to tie shoe laces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  He could approximate the fingers to the transverse crease of the palm for all digits.  In an October 2009 VA treatment record, the Veteran denied pain in general.  

A March 2016 VA scars examination revealed a 2 cm by 0.1 cm scar on the palm of the right hand from a laceration.  The Veteran reported the scar was sensitive to touch.  The scar was not unstable.

After review of the foregoing, the Board finds that a compensable evaluation prior to March 10, 2016, and an evaluation in excess of 10 percent beginning March 10, 2016, are not warranted.  In that regard, although the Veteran reported having pain with the scar in the April 2008 and July 2008 VA examinations, both examiners found the scar to be non-tender on physical examination.  The Board gives greater weight in this case to the opinion of the medical examiners who performed specific clinical tests, than it does to the Veteran's self-report of symptoms.  Moreover, the Veteran reported no pain in October 2009 treatment.  Accordingly, the preponderance of the evidence shows that, prior to March 10, 2016, the scar was not painful.  Furthermore, throughout the appeal period, there is no evidence to indicate that the scar is unstable.

Under the regulations effective prior to October 23, 2008, the lack of painfulness as found by the Board hereunder means a compensable evaluation is not warranted.  Under the regulations effective October 23, 2008, the lack of painfulness and the lack of instability mean a compensable evaluation is not warranted for the period prior to March 10, 2016.

Beginning March 10, 2016, the AOJ has assigned a 10 percent evaluation.  A higher evaluation is not warranted because the scar is not both painful and unstable.  Moreover, to qualify for a higher evaluation, more than two scars must be present.

The Board has considered whether the Veteran is entitled to a higher evaluation under other applicable Diagnostic Codes.  Potentially applicable Diagnostic Codes are discussed in the foregoing "Evaluation of Herpes Simplex Virus II."  The Board finds that the evidence does not indicate the applicability of any of these Diagnostic Codes.

Next, the Board has considered whether the Veteran is entitled to an extraschedular evaluation.  In this case, the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran reported a painful scar on the palm of his hand.  There were only minimal effects on the Veteran's occupation shown in the record.  Moreover, the ratings schedule contemplates painful scars, as well as a higher evaluation for both painful and unstable scars.  Accordingly, the rating criteria allow for additional signs and symptoms of disability, or greater degrees of disability.  There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  


ORDER

Prior to March 10, 2013, an evaluation of 30 percent for dysthymic disorder is granted.

Beginning March 10, 2013, an evaluation of 50 percent for dysthymic disorder, but no higher, is granted.

An evaluation in excess of 10 percent for herpes simplex virus II is denied.

A compensable evaluation for a right hand scar prior to March 10, 2016, and in excess of 10 percent thereafter, is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).  In this regard, the March 2016 VA examination report noted the Veteran's claims file was not reviewed.  Although review of the claims file is not required if adequate history is provided, see Barr, 21 Vet. App. at 311 (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one), from the examination report in this case, the Board cannot determine whether adequate history was presented.  Accordingly, remand is warranted for an addendum opinion to be provided after review of the Veteran's claim file.

Accordingly, the case is REMANDED for the following action:

1.  Direct the claims file to the examiner who conducted the March 2016 VA sinus examination, if available, to provide an addendum opinion as to the severity of the Veteran's maxillary retention cyst, with sinusitis.  The examiner must provide the opinion only after review of the claims file, and he or she must confirm review of the claims file in the addendum report.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

2.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


